70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Reine DAVIS, Plaintiff-Appellant,v.Phyllis PETREE, individually and in her official capacity asAuditor for VCU;  Richard Bunce, individually and in hisofficial capacity as Executive Director of Internal Auditand Management Services for VCU;  Captain Palumbo,individually and in his official capacity as Captain, VCUCampus Police Department, Defendants-Appellees,andMEDICAL COLLEGE OF VIRGINIA/VIRGINIA COMMONWEALTHUNIVERSITY;  Board of Visitors, Virginia CommonwealthUniversity (VCU), individually and in their officialcapacity as members of The Board of Visitors;  Eugene Trani,individually and in his official capacity as President,Medical College of Virginia/Virginia Commonwealth University(MCV/VCU);  Gaylen Bradley, individually and in his officialcapacity as Dean of the School of Basic Health Sciences;Margaret Biber, individually and in her official capacity asChairperson Department of Physiology, MCV/VCU;  MohammedKalimi, individually and in his official capacity asProfessor Physiology, Physiology Department, MCV/VCU;  JohnA. Desimone, individually and in his official capacity asProfessor Physiology, Physiology Department, MCV/VCU;Robert McNamara, individually and in his official capacityas Detective, Richmond City Police Narcotics Department, Defendants.
No. 95-1966.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Michael Reine Davis, Appellant Pro Se.  David Lee Ross, Jean Freeman Reed, Virginia Commonwealth University, Richmond, Virginia, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court entered its order on April 7, 1995;  Appellant's notice of appeal was filed on May 9, 1995.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.